Citation Nr: 1816108	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-18 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to a compensable evaluation for plantar psoriasis prior to January 14, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for plantar psoriasis on or after January 14, 2008. 

3.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve and had a period of active duty from March 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board remanded the case for further development in July 2014.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an October 2017 informal hearing presentation, the Veteran's representative asserted that she is entitled to a 60 percent evaluation because she has constantly used corticosteroids to treat her service-connected plantar psoriasis throughout the appeal period.  VA treatment records indicate that the Veteran has used Betamethasone since September 1997, and she was prescribed Diflorasone Diacetate from October 2000 to December 2008.  However, the most recent VA examination in March 2015 did not mention the Veteran's use of Betamethasone cream.  The Veteran's representative cited medical literature indicating that topical corticosteroids used over a long period of time can potentially cause the same side effects as oral steroids and enter the blood stream.  The Federal Circuit has explained that a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole. Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination to ascertain the severity and manifestations of her service-connected plantar psoriasis and to obtain a medical opinion regarding whether the Veteran's long-term use of topical corticosteroids constitutes a systemic therapy.

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the claim for an increased evaluation plantar psoriasis.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her plantar psoriasis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected plantar psoriasis.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's plantar psoriasis.  In particular, he or she should specify the location and extent of the disability in terms of percentage of the body affected and percentage of exposed areas affected.

The examiner should also identify the medications used to treat the disability and the duration of such treatment since 2007, including Betamethasone and Diflorasone Diacetate.  He or she should indicate whether each medication is topical, corticosteroid, or immunosuppressive.  If the medication is topical, the examiner should address whether it was administered on a large enough scale such that it affected the body as a whole and could be considered systemic therapy.  In rendering this opinion, he or she should consider the arguments and cites to medical literature contained in the October 2017 informal hearing presentation.

In addition, the examiner should identify any other symptoms or manifestations attributable to the Veteran's service-connected plantar psoriasis.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1   (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




